Linda Cvrkel Division of Corporate Finance U.S. Securities & Exchange Commission treet, NE Washington, D.C. 20549 RE:P.A.M. Transportation Services, Inc. Form 10-K for the year ended December 31, 2010 Filed March 14, 2011 File No. 000-15057 Dear Ms. Cvrkel, P.A.M. Transportation Services, Inc. is in receipt of your comment letter dated June 27, 2011.Your letter requests a response within ten business days that either amends our filing, provides the requested information, or that advises you when we will provide the requested response. We would like to advise you that we will provide the requested response by July 19, 2011. Respectfully, /s/ Lance K. Stewart Lance K. Stewart Chief Financial Officer P.A.M. Transportation Services, Inc.
